                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                           July 18, 2019
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              §   CRIMINAL ACTION NO. 2:18-CR-1300-1
                                                 §
RODRIGO GARCIA-CONTRERAS                         §

                                             ORDER

       On this date came on to be considered the Findings and Recommendation on Plea of

Guilty of the United States Magistrate Judge, filed in the above-styled and numbered cause.

Pursuant to 28 U.S.C. §636(b), this Court referred to the Magistrate Judge for the administration

of defendant’s guilty plea and allocution under Rule 11 of the Federal Rules of Criminal

Procedure. See United States v. Dees, 125 F. 3d 261, 263 (5th Cir. 1997). Defendant consented

to the administration of the guilty plea and allocution by the Magistrate Judge.

       Any party who desires to object to a Magistrate Judge’s findings and recommendations

must serve and file his written objections within fourteen (14) days after being served with a

copy of them. The time for filing objections has passed. No objections to the Findings and

Recommendation have been filed.

       Because no party has objected to the Magistrate Judge’s Findings and Recommendation,

the Court need not conduct a de novo review. See 28 U.S.C. §636(b)(1) (“A judge of the court

shall make a de novo determination of those portions of the report or specified proposed findings

and recommendations to which objection is made.”) The Court has reviewed the Findings and

Recommendation and finds it to be neither clearly erroneous nor contrary to law. There having

been no objections or other opposition made to the findings of fact and conclusions of law of the

Magistrate Judge’s Findings and Recommendation, accordingly,



1/2
       IT IS ORDERED that the Findings and Recommendation of the United States Magistrate

Judge filed in this cause be and is accepted pursuant to 28 U.S.C. § 636(b)(1) such that

defendant’s guilty plea is ACCEPTED.

       The Court will accept the defendant’s guilty plea as to Count One (1) of the Indictment.

       SIGNED and ORDERED this 18th day of July, 2019.


                                                 ___________________________________
                                                           Janis Graham Jack
                                                    Senior United States District Judge




2/2
